Citation Nr: 1420406	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-29 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability.

2.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the cervical spine, status post fracture of the cervical spine.

3.  Entitlement to service connection for a lumbar spine disorder, to include secondary to the service-connected cervical spine disability.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a neurological disorder (other than the service-connected intermittent sensory radiculopathy of the left shoulder and forearm) that involves the left hand, to include as secondary to the service-connected cervical spine disability.

6.  Entitlement to service connection for a neurological disorder (other than the service-connected residuals of an injury to the cutaneous nerve, causing a patch of numbness in the left anterior thigh) that involves the left lower extremity below the thigh and to the left foot, to include as secondary to the service-connected cervical spine disability.

7.  Entitlement to service connection for a right upper extremity neurological disorder, to include as secondary to the service-connected cervical spine disability.

8.  Entitlement to service connection for a right lower extremity neurological disorder, to include as secondary to the service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1988. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and the VA RO in Atlanta, Georgia.  The VA RO in Atlanta, Georgia, has current jurisdiction over the Veteran's claims file.

In a July 2006 rating decision, the VA RO in Columbia, South Carolina, denied a claim for a rating in excess of 40 percent for the service-connected cervical spine disability and the Veteran perfected an appeal of that denial.

In a February 2007 rating decision, the VA RO in Atlanta, Georgia, denied entitlement to service connection for tingly feelings in both arms and hands and service connection for numbness in both legs.  The Veteran filed a timely notice of disagreement with that denial.  In a December 2008 rating decision, the VA RO in Atlanta, Georgia, granted service connection for intermittent sensory radiculopathy of the left shoulder and forearm and residuals of an injury to the cutaneous nerve, causing a patch of numbness in the left anterior thigh both effective March 6, 2006, and assigned zero percent disability ratings for those two disabilities effective that same date.  The Veteran did not express disagreement with the effective dates or assignments of the disability ratings for those two disorders.  The RO considered this rating decision a complete grant of benefits sought on appeal.  

The Veteran, however, has been seeking service connection for neurological disorders of the left hand, the left foot, and the right upper and lower extremities.  Therefore, the following issues remain pending: entitlement to service connection for a neurological disorder (other than the service-connected intermittent sensory radiculopathy of the left shoulder and forearm) that involves the left hand, to include as secondary to the service-connected cervical spine disability; entitlement to service connection for a neurological disorder (other than the service-connected residuals of an injury to the cutaneous nerve, causing a patch of numbness in the left anterior thigh) that involves the left lower extremity below the thigh and to the left foot, to include as secondary to the service-connected cervical spine disability; entitlement to service connection for a right upper extremity neurological disorder, to include as secondary to the service-connected cervical spine disability; and entitlement to service connection for a right lower extremity neurological disorder, to include as secondary to the service-connected cervical spine disability.

In an April 2011 rating decision, the VA RO in Atlanta, Georgia, denied entitlement to service connection for low back pain and entitlement to a total disability rating based on individual unemployability.  The Veteran filed a timely notice of disagreement, and that RO issued a statement of the case in January 2014.  In a February 2014 written brief presentation, the representative presented written argument on these two issues, which the Board accepts as a timely filed substantive appeal.

In an April 2013 rating decision, the VA RO in Atlanta, Georgia, denied entitlement to service connection for PTSD.  The Veteran filed a timely notice of disagreement, and the RO issued a statement of the case in December 2013.  VACOLS shows that the appellant filed a VA Form 9 on January 16, 2014, and that he did not request a hearing.  The VA Form 9 is not in the paper claims file, Virtual VA, or VBMS.  The Board inquired with the VA RO in Atlanta, Georgia, about the whereabouts of that VA Form 9.  In March 2014, the VA RO indicated that they were unable to find that VA Form 9 at this time.  While the January 2014 VA form 9 is not available, the Board observes that an entry indicating that one had been received would not have been entered into VACOLS unless one was actually received.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties.").

In light of the above, the issues are stated on the title page.

The Board's review includes the paper and electronic records.

The issues of entitlement to a clothing allowance (see October 2010 application for annual clothing allowance); entitlement to service connection for a thoracic spine disorder, to include secondary to the service-connected cervical spine disorder (see May 2010 VA Form 9); entitlement to service connection for balance problems, to include secondary to the service-connected cervical spine disorder and currently non-service-connected lumbar spine disorder, a neurological disorder (other than the service-connected residuals of an injury to the cutaneous nerve, causing a patch of numbness in the left anterior thigh) that involves the left lower extremity below the thigh and to the left foot, and neurological disorder of the right lower extremity (see October 2012 statement of the Veteran); entitlement to service connection for muscle spasms, sprains, and strains, to include secondary to the service-connected cervical spine disorder and residuals of an injury to the cutaneous nerve; entitlement to service connection for hypertension and high cholesterol (see October 2012 statement of the Veteran); and entitlement to increased ratings for intermittent sensory radiculopathy of the left shoulder and forearm and residuals of an injury to the cutaneous nerve, causing a patch of numbness in the left anterior thigh (see May 2010 VA Form 9) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The RO obtained records from the Social Security Administration in December 2013.  A March 2014 statement from the Veteran's attorney for his Social Security disability benefits claim suggests that an appeal is pending.  Therefore, the AOJ should obtain any additional records from the Social Security Administration.

The Veteran has alleged that his cervical spine disability has worsened, and he was last examined in August 2010.  Moreover, the RO did not review any additional evidence as to this claim since an April 2010 statement of the case.  Given the passage of time and the allegation of worsening of the disability, another VA examination is warranted.

A January 2014 VA examiner addressed whether the lumbar spine disorder is related to active service to include the in-service falling down steps that resulted in low back pain.  The examiner did not address whether the service-connected cervical spine disorder caused or aggravated the lumbar spine disorder.  Therefore, an addendum to the January 2014 VA examination report addressing secondary service connection is necessary.

As noted above, the following issues remaining pending after the Veteran filed a timely notice of disagreement: entitlement to service connection for a neurological disorder (other than the service-connected intermittent sensory radiculopathy of the left shoulder and forearm) that involves the left hand, to include as secondary to the service-connected cervical spine disability; entitlement to service connection for a neurological disorder (other than the service-connected residuals of an injury to the cutaneous nerve, causing a patch of numbness in the left anterior thigh) that involves the left lower extremity below the thigh and to the left foot, to include as secondary to the service-connected cervical spine disability; entitlement to service connection for a right upper extremity neurological disorder, to include as secondary to the service-connected cervical spine disability; and entitlement to service connection for a right lower extremity neurological disorder, to include as secondary to the service-connected cervical spine disability.  As such, the AOJ must issue a statement of the case concerning these issues.  Manlincon v. West, 12 Vet. App. 242 (1999).  Appellate review of the Veteran's claim of entitlement to a total disability rating based on individual unemployability must be deferred because the above-mentioned increased rating issues are inextricably intertwined and must first be addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

As noted in the introduction section, entitlement to service connection for a thoracic spine disorder, to include secondary to the service-connected cervical spine disorder; entitlement to service connection for balance problems, to include secondary to the service-connected cervical spine disorder and currently non-service-connected lumbar spine disorder, a neurological disorder (other than the service-connected residuals of an injury to the cutaneous nerve, causing a patch of numbness in the left anterior thigh) that involves the left lower extremity below the thigh and to the left foot, and neurological disorder of the right lower extremity; entitlement to service connection for muscle spasms, sprains, and strains, to include secondary to the service-connected cervical spine disorder and residuals of an injury to the cutaneous nerve; entitlement to service connection for hypertension and high cholesterol; and entitlement to increased ratings for intermittent sensory radiculopathy of the left shoulder and forearm and residuals of an injury to the cutaneous nerve, causing a patch of numbness in the left anterior thigh, have been raised by the record, but have not been adjudicated by the AOJ.  

Like the Manlincon issues, appellate review of the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU) must be deferred because the above-mentioned service connection and increased rating issues are inextricably intertwined and must first be addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran has not been afforded a VA examination addressing whether he is unemployable due to service-connected disabilities and such an examination is necessary.  Given that the TDIU claim was pending prior to the effective date of the grant of service connection for an anxiety disorder with a depressive disorder, April 3, 2012, the examiner should address the Veteran's unemployability prior to and since April 3, 2012.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that he may submit a duplicate copy of the VA Form 9 submitted on January 16, 2014, and that in the alternative he may submit another VA Form 9 on the issue of entitlement to service connection for PTSD.

2.  Ask the Veteran to identify all treatment for his cervical spine, lumbar spine, and psychiatric disorders, and his service-connected neurological disorders of the left upper and lower extremities.  Regardless of the appellant's response, obtain all records from the Atlanta VA Medical Center and East Point and Newnan VA community-based outpatient clinics from December 2013 to the present.

3.  Contact the Social Security Administration and obtain any additional evidence added to their appellate record since December 2013.

4.  Thereafter, the AOJ should undertake any appropriate development and adjudicate the issues of entitlement to service connection for a thoracic spine disorder, to include secondary to the service-connected cervical spine disorder; entitlement to service connection for balance problems, to include secondary to the service-connected cervical spine disorder and currently non-service-connected lumbar spine disorder, a neurological disorder (other than the service-connected residuals of an injury to the cutaneous nerve, causing a patch of numbness in the left anterior thigh) that involves the left lower extremity below the thigh and to the left foot, and neurological disorder of the right lower extremity; entitlement to service connection for muscle spasms, sprains, and strains, to include secondary to the service-connected cervical spine disorder and residuals of an injury to the cutaneous nerve; and entitlement to service connection for hypertension and high cholesterol.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over these issues if he perfects an appeal thereto.

5.  The AOJ should issue a statement of the case addressing entitlement to service connection for a neurological disorder (other than the service-connected intermittent sensory radiculopathy of the left shoulder and forearm) that involves the left hand, to include as secondary to the service-connected cervical spine disability; entitlement to service connection for a neurological disorder (other than the service-connected residuals of an injury to the cutaneous nerve, causing a patch of numbness in the left anterior thigh) that involves the left lower extremity below the thigh and to the left foot, to include as secondary to the service-connected cervical spine disability; entitlement to service connection for a right upper extremity neurological disorder, to include as secondary to the service-connected cervical spine disability; and entitlement to service connection for a right lower extremity neurological disorder, to include as secondary to the service-connected cervical spine disability.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).

6.  Thereafter, have the January 2014 VA examiner review the claims file and prepare an addendum to the January 2014 examination report.  The claims file must be made available to the examiner in conjunction with the preparation of the addendum.  The addendum to the examination report must indicate that the claims file was reviewed in conjunction with the preparation of the addendum.  If the January 2014 VA examiner is unavailable, the AOJ should arrange to have claims folder to be reviewed by another appropriate medical professional.  If the January 2014 VA examiner or the new medical professional thinks another examination is necessary, the Veteran should be scheduled for one.  The January 2014 VA examiner or the new medical professional should address the following:

 (a)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's currently diagnosed lumbar spine disorder is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected degenerative disc disease of the cervical spine, status post fracture of the cervical spine.  

(b)  If the examiner finds that lumbar spine disorder is aggravated by the service-connected cervical spine disorder, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinions cannot be provided without resort to speculation, the January 2014 VA examiner or new medical professional should so state and explain why an opinion cannot be provided without resort to speculation.

7.  Schedule the Veteran for an examination or examinations to determine the nature and severity of his service-connected degenerative disc disease of the cervical spine, status post fracture of the cervical spine, and to determine whether he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner or examiners to review.  The examiner or examiners must indicate that the claims file was reviewed.  The examiner or examiners are to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to degenerative disc disease of the cervical spine, status post fracture of the cervical spine; intermittent sensory radiculopathy of the left shoulder and forearm; residuals of an injury to the cutaneous nerve, causing a patch of numbness in the left anterior thigh, and an anxiety disorder with a depressive disorder.



TDIU

The examiner must address the following:

(a)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that prior to April 3, 2012, that the Veteran was unable to obtain and retain substantially gainful employment based on the service-connected degenerative disc disease of the cervical spine, status post fracture of the cervical spine; intermittent sensory radiculopathy of the left shoulder and forearm; residuals of an injury to the cutaneous nerve, causing a patch of numbness in the left anterior thigh; and any other disability for which the AOJ grants entitlement to service connection effective prior to April 3, 2012.

(b)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that since April 3, 2012, that the Veteran has been unable to obtain and retain substantially gainful employment based on the service-connected degenerative disc disease of the cervical spine, status post fracture of the cervical spine; intermittent sensory radiculopathy of the left shoulder and forearm; residuals of an injury to the cutaneous nerve, causing a patch of numbness in the left anterior thigh; an anxiety disorder with a depressive disorder; and any other disability for which the AOJ grants entitlement to service connection effective April 3, 2012, or earlier.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinions cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.

8.  Thereafter, the AOJ should undertake any appropriate development and adjudicate the issues of entitlement to increased ratings for intermittent sensory radiculopathy of the left shoulder and forearm and residuals of an injury to the cutaneous nerve, causing a patch of numbness in the left anterior thigh.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over these issues if he perfects an appeal thereto.

9.  Thereafter, readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


